Title: Virginia Delegates to Benjamin Harrison, 31 December 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
Phila: 31st. Decr. 1782
Yesterdays post brought us your Excellencys favor of the 21st. intelligence being received the last week that Virginia had repealed her Law imposing a duty of 5 PCt. on imported articles and prize goods in consequence of the recommendation of Congress on that subject, suspended the journey of a deputation of three Gentlemen from Congress to the State of R. Island to represent to their legislature the evil consequences to be apprehended from their continuing to withhold their assent to a measure so indispensibly necessary to the general welfare, and which had met the approbation of the other States in the Union. we shall be happy to hear that such parts of our Letter upon the subject as your Excellency was pleased to lay before the Assembly may be thought so far to deserve the attention of that honble body as to produce a renewal of the Law in the latitude recommended by Congress, especially as the example of a repeal may be followed by other States, and that evil prevented by such a conduct in Virginia, if not good produced by it in a contrary direction, and will leave Congress at least in possession of the powerfull argument that the measure has been approved by the other States, to urge a compliance on the part of R. Island.
The French fleet and army sailed from Boston a few days ago. The Letters of Marqu[e] were forwarded and must have reached you before this. We have the honor to be
Yr. Excellencys most obed servts.
Jos: JonesJ Madison Jr.
